Order filed October 21, 2021




                                      In The


        Eleventh Court of Appeals
                                  __________

                  Nos. 11-21-00145-CR & 11-21-00200-CR
                                __________

                     DANIEL RAY GARCIA, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Gaines County, Texas
                    Trial Court Cause Nos. 19-5086 & 16-4669


                                    ORDER
      Before the court in each appeal is a pro se motion requesting court transcripts
to be provided to Appellant, Daniel Ray Garcia, who represents himself in these
direct appeals. See TEX. R. APP. P. 20.2. Appellant requests a copy of the appellate
record in each cause. The trial court has determined that Appellant is indigent; he
is therefore entitled to a free record on appeal. Id. The trial court has also
determined that Appellant has knowingly and intelligently waived his right to a
court-appointed attorney and has instead chosen to exercise his right to represent
himself.
      The clerk’s record has been filed in this court in Cause No. 11-21-00200-CR,
and the clerk’s record in Cause No. 11-21-00145-CR is due to be filed on
November 19, 2021. The reporter’s records have not yet been filed in this court but
are due to be filed soon. Because Appellant is indigent and represents himself in
these direct appeals, he must be provided with a copy of the record in each cause.
See id.; see also Ex parte Trainer, 181 S.W.3d 358 (Tex. Crim. App. 2005).
      Accordingly, we grant Appellant’s motion in each appeal to the extent that he
requests that a copy of the appellate records be provided to him. We direct the
district judge of the 106th District Court of Gaines County to ensure that the district
clerk and the court reporter provide a complete copy of the appellate records to
Appellant, whose current address is Daniel Ray Garcia, TDCJ #02354476,
Robertson Unit, 12071 FM 3522, Abilene, TX, 79601. We note that Appellant is
incarcerated and is therefore likely prohibited from receiving an electronic copy of
the appellate records.
      The district clerk and the court reporter are requested to notify this court when
they send the records to Appellant.


                                                     PER CURIAM


October 21, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.



                                          2